                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


    In re:                                                            Chapter 11

    REMINGTON OUTDOOR COMPANY, INC., et al.,1                         Case No. 20-81688-CRJ11

                                Debtors.                              Jointly Administered



     DEBTORS' OBJECTION IN RESPONSE TO IRONSHORE SPECIALTY INSURANCE
        COMPANY’S MOTION TO CONTINUE THE CONFIRMATION HEARING TO
      ACCOMMODATE MEDIATION OF OBJECTIONS TO CONFIRMATION OF THE
      JOINT CHAPTER 11 PLAN OF THE DEBTORS, THE OFFICIAL COMMITTEE OF
           UNSECURED CREDITORS AND THE EXIT TERM LOAN LENDERS

             Remington Outdoor Company, Inc. and its affiliated debtors and debtors-in-possession

(collectively, the “Debtors”) hereby object to (this “Objection”) Ironshore Specialty Insurance

Company’s Motion to Continue the Confirmation Hearing to Accommodate Mediation of

Objections to Confirmation of the Joint Chapter 11 Plan of the Debtors, the Official Committee of

Unsecured Creditors and the Exit Term Loan Lenders [Dkt. No. 1572] (the “Motion to Continue”)

filed by Ironshore Specialty Insurance Company (“Ironshore”). In support of this objection, the

Debtors respectfully state as follows:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.




Case 20-81688-CRJ11             Doc 1582 Filed 03/04/21 Entered 03/04/21 21:08:22                           Desc
                                  Main Document     Page 1 of 5
                                                 OBJECTION

        Ironshore’s Motion to Continue is entirely without merit. The motion is an obvious stalling

tactic designed to prevent the Plan2 from moving forward to confirmation pursuant to a schedule

set by the Court. The main disputes between the Tort Claimants and Ironshore can be resolved

post-confirmation, and the Plan reserves all parties’ rights (and the Court’s discretion) concerning

both claims adjudication and insurance coverage. Deferring the plan process jeopardizes the

Debtors’ ability to confirm a plan and risks conversion, which would negatively impact all of the

Debtors’ stakeholders that otherwise benefit from the plan. For these reasons and those that follow,

the Motion to Continue should be denied.

        First, this Court is the proper judge of the plan confirmation standards, not a mediator or a

non-creditor insurer. This Court has exclusive jurisdiction and expertise to apply the Bankruptcy

Code standards for confirmation. To seek some other party to make those determinations outside

the purview of this Court is simply unacceptable.

        Second, none of the pending Ironshore objections are colorable, much less fatal to the Plan

process. Ironshore’s main objection is that the stays and injunctions remain in effect concerning

the Debtors’ property including the GL Insurance Assets.                      Ironshore wants to be able to

immediately start insurance coverage litigation in a forum other than this Court. Under the Plan

(just as is the case now), it must seek leave of this Court to do so. That is hardly a basis to stop

the plan process.




2 Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Motion, the Plan, or
the Disclosure Statement. References to the Plan and Disclosure Statement refer to the solicitation versions of the
same, filed at Docket No. 1476.




                                                         2
Case 20-81688-CRJ11              Doc 1582 Filed 03/04/21 Entered 03/04/21 21:08:22                            Desc
                                   Main Document     Page 2 of 5
       Third, the Plan includes a process for resolution of the disputes among the insurers and the

Tort Claimants post-confirmation. The main disputes concerning the Tort Claims in Class 7 will

be the adjudication of the Allowed Amount of the Tort Claims and the resulting rights to GL

Insurance Assets. The Plan is scrupulously fair in preserving the rights of both the Tort Claimants

and the insurers concerning those future events. Under the Plan, this Court will decide the venue

and process for adjudicating the Claims. It retains jurisdiction over the GL Insurance Assets, to

either hear related disputes or decide that they should be tried elsewhere. The Tort Claimants are

allowed to seek authority to pursue Estate Causes of Action related to the GL Insurance Assets,

and the insurers are free to oppose that. The Plan preserves both sides’ rights on all of these issues.

Ironshore and the Soto Plaintiffs will be free to conduct mediation should they so choose

concerning any or all of these issues after confirmation. Indeed, if Ironshore’s newfound desire to

mediate disputes is indeed genuine, the Debtors would encourage mediation after confirmation.

But there is no reason to defer confirmation until that takes place.

       Fourth, continuing the Confirmation Hearing will prejudice the Debtors and create an

unreasonable risk of conversion of the Debtors’ cases. The Debtors have continued to have access

to the Exit Term Loan Lenders’ cash collateral because they have made measured progress in the

case. The Debtors’ need to use cash collateral is on-going and critical in order to enable the

Debtors to maintain their estates. Without the Exit Term Loan Lenders’ cash collateral, the

Debtors will lack sufficient available working capital to maintain their properties in the ordinary

course of business for more than a limited period, and to fund the costs of administering these

cases. Stopping the plan process for mediation risks terminating the case and forfeiting the value

available to creditors under the plan.




                                                  3
Case 20-81688-CRJ11          Doc 1582 Filed 03/04/21 Entered 03/04/21 21:08:22                   Desc
                               Main Document     Page 3 of 5
       Fifth, the record does not support any implication that Ironshore and the Class 7 Tort

Claimants could not have entered into mediation prior to the eve of the Confirmation Hearing. In

fact, the Soto Plaintiffs previously requested negotiations with Ironshore, which request was

communicated to Ironshore. Ironshore did not pursue those discussions. At any point, these parties

could have entered into mediation to resolve their disagreements over venue or the process for

resolving insurance disputes.

       Finally, Ironshore threatens that it will appeal any confirmation order. If it believes that it

has a good faith basis to do so, then it is free to appeal. The Plan Proponents will address any such

appeal at the appropriate time. However, such threats do not justify stopping the Confirmation

Hearing. If they did, no plan could ever be confirmed.

                                         CONCLUSION

       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court deny Ironshore’s Motion to Continue, and grant such other and further relief as this Court

deems just and proper.

       Respectfully submitted, this the 4th day of March, 2021.

                                                      /s/ Derek F. Meek
                                                      BURR & FORMAN LLP
                                                      Derek F. Meek
                                                      Hanna Lahr
                                                      James P. Roberts
                                                      420 20th Street North, Suite 3400
                                                      Birmingham, AL 35203
                                                      Telephone: (205) 251-3000
                                                      Facsimile: (205) 458-5100
                                                      Email: dmeek@burr.com
                                                              hlahr@burr.com
                                                              jroberts@burr.com

                                                      - and -

                                                      O'MELVENY & MYERS LLP


                                                 4
Case 20-81688-CRJ11         Doc 1582 Filed 03/04/21 Entered 03/04/21 21:08:22                   Desc
                              Main Document     Page 4 of 5
                                          Stephen H. Warren (admitted pro hac vice)
                                          Karen Rinehart (admitted pro hac vice)
                                          400 South Hope Street
                                          Los Angeles, CA 90071-2899
                                          Telephone: (213) 430-6000
                                          Facsimile: (213) 430-6407
                                          Email: swarren@omm.com
                                                krinehart@omm.com

                                          Attorneys for the Debtors and Debtors in
                                          Possession




                                      5
Case 20-81688-CRJ11   Doc 1582 Filed 03/04/21 Entered 03/04/21 21:08:22         Desc
                        Main Document     Page 5 of 5
